Order, Supreme Court, Bronx County (Howard H. Sherman, J.), entered June 29, 2011, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Dismissal of the complaint was warranted since plaintiff failed to demonstrate that defendant had received prior written notice of the sidewalk defect that allegedly caused plaintiffs fall and resultant injuries (see Administrative Code of City of NY § 7-201 [c]; Katz v City of New York, 87 NY2d 241, 243 [1995]). The violation notices cited by plaintiff, dated 15 and 28 years before the accident, were too remote in time, and were superseded by a Big Apple map filed in 2001, which failed to depict any defect (id. at 244). Moreover, the notices relied upon by plaintiff fail to specify the defective condition, and indicate that they relate to an address other than the location of the defect referred to by plaintiff in his notice of claim, complaint and testimony. Concur — Mazzarelli, J.E, Sweeny, Moskowitz, Renwick and Freedman, JJ.